Case 4:19-cv-00180-ALM-KPJ Document 204 Filed 03/04/20 Page 1 of 2 PageID #: 4461



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   EDWARD BUTOWSKY,                                 §
                                                    §
                  Plaintiff,                        §
                                                    §
   v.                                               §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                    §
   MICHAEL GOTTLIEB, et al.,                        §
                                                    §
                  Defendants.
                                              ORDER


         On March 3, 2020, the Court held a status conference (the “Hearing”) regarding the parties’

  pending motions and Plaintiff Edward Butowsky’s (“Plaintiff”) request to amend his Amended

  Complaint (Dkt. 101). See Docket Entry on March 3, 2020. For the reasons stated on the record at

  the Hearing, the Court ORDERS the following:

         IT IS HEREBY ORDERED that Plaintiff’s Amended Motion to Strike (Dkt. 180) and

  Plaintiff’s Motion for Leave to File Supplemental Complaint (Dkt. 192) are GRANTED IN

  PART and DENIED IN PART. Plaintiff shall file an amended complaint with the amendments

  discussed at the Hearing by March 11, 2020. As stated on the record, no further amendments to

  Plaintiff’s complaint will be allowed until any pending motions to dismiss are resolved.

         IT IS FURTHER ORDERED that Defendants’ Motions to Dismiss (Dkts. 104, 105, 107,

  108, 109, 110, 112, 114) are hereby DENIED AS MOOT, as the Court will address Rule 12

  motions as to the live pleadings only.
        IT IS FURTHER ORDERED that Defendants shall refile any motion to dismiss

  Plaintiff’s amended complaint by April 1, 2020. Defendant Vox Media, Inc. (“Vox”) shall include

  with its motion to dismiss for lack of jurisdiction the jurisdictional evidence pertaining to Vox’s

  Texas employees as discussed at the Hearing. Plaintiff shall file a response to all refiled motions

  to
    Case 4:19-cv-00180-ALM-KPJ Document 204 Filed 03/04/20 Page 2 of 2 PageID #: 4462



      dismiss by May 1, 2020. Defendants shall file a reply in support of their refiled motions to dismiss,

      if any, by May 8, 2020. As discussed at the Hearing, no extensions to this briefing schedule will

      be granted absent extenuating circumstances.

             IT IS FURTHER ORDERED that the parties shall appear for oral argument before the

      undersigned regarding the Defendants’ refiled motions to dismiss on May 21, 2020, at 9:30 a.m.,

      at the Plano Courthouse, Courtroom 108, 7940 Preston Road, Plano, Texas, 75024.

             IT IS FURTHER ORDERED that Plaintiff and Defendants Michael Gottlieb, Meryl

      Governski, and Boies Schiller Flexner LLP’s Joint Motion to Stay Discovery (Dkt. 175) is

      GRANTED. As discussed at the Hearing, discovery is STAYED until the resolution of all

.     Defendants’ refiled motions to dismiss.

             IT IS FURTHER ORDERED that Plaintiff’s Unopposed Motion to Reschedule Hearing

      (Dkt. 196) is GRANTED. If any claims remain after resolution of Defendants’ refiled motions to

      dismiss, the Court will reschedule the parties’ Rule 16 Management Conference at that time.

               So ORDERED and SIGNED this 4th day of March, 2020.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                       2
